Citation Nr: 0515643	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral recurrent 
ear infections.

2.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.  In November 2003, 
the Board remanded the present matter for additional 
development and due process concerns.  

In an October 2002 Statement of Accredited Representation in 
Appealed Case, the veteran's representative raised a claim 
for service connection for tinnitus.  This matter is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In a statement received at the Board in March 2005, the 
veteran reported that he was seen on February 16, 2005, at 
the Austin VA treatment facility for evaluation of his ears.  
He also reported some treatment for an ear infection by his 
local doctor.  He requested that these records be obtained 
and reviewed in conjunction with his claim.  

Accordingly, this case is REMANDED for the following action:

1.  Make arrangements to obtain the veteran's 
treatment records for hearing loss and ear 
infections from the Austin VA treatment 
facility dated since June 2003, including the 
treatment record dated on February 16, 2005.  
Also, make arrangements to obtain the 
veteran's treatment records for an ear 
infection from his local doctor, as described 
in his statement received at the Board in 
March 2005.  

2.  Readjudicate the appellant's claim, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the 
appellant, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



